358 S.W.3d 560 (2012)
Jeannette TAYLOR, Claimant/Appellant,
v.
RIVERVIEW GARDENS SCHOOL DISTRICT, Employer/Respondent, and
Division of Employment Security, Respondent.
No. ED 96641.
Missouri Court of Appeals, Eastern District, Division Three.
February 7, 2012.
*561 Steven Edward Dyer, St. Louis, MO, for Appellant.
Bart Anton Matanic, Jefferson City, MO, for Respondent Div. of Emp. Sec.
Riverview Gardens School District, St. Louis, MO, acting pro se.
Before ROBERT G. DOWD, JR., P.J., MARY K. HOFF, J., and SHERRI B. SULLIVAN, J.

ORDER
PER CURIAM.
Jeannette Taylor appeals from a decision of the Labor and Industrial Relations Commission, Division of Employment Security, denying her unemployment compensation benefits. We affirm.
We have reviewed the briefs of the parties, the legal file, and the record on appeal, and find the claims of error to be without merit. The Commission's decision is supported by competent and substantial evidence on the whole record. An extended opinion would have no precedential value or serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 84.16(b).